Case 19-00947   Doc 16   Filed 02/11/20 Entered 02/11/20 19:14:53   Desc Main
                           Document     Page 1 of 5
Case 19-00947   Doc 16   Filed 02/11/20 Entered 02/11/20 19:14:53   Desc Main
                           Document     Page 2 of 5
Case 19-00947   Doc 16   Filed 02/11/20 Entered 02/11/20 19:14:53   Desc Main
                           Document     Page 3 of 5
Case 19-00947   Doc 16   Filed 02/11/20 Entered 02/11/20 19:14:53   Desc Main
                           Document     Page 4 of 5
Case 19-00947   Doc 16   Filed 02/11/20 Entered 02/11/20 19:14:53   Desc Main
                           Document     Page 5 of 5
